DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 17; 3, 4, 5, 6, 7, 8, 9, 12, 13, 14, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. U.S. Pub. No. 2006/0387759 in view of Kim et al. U.S. Pub. No. 2017/0206850, Seo et al. U.S. Pub. No. 2017/0069256, Glen et al. U.S. Pub. No. 2016/0275916 and de Greef, U.S. Patent No. 10,043,459.  
Re:  claims 1 and 17, Hong teaches 
1. A method of operating a display device supporting a variable frame mode, the method comprising:  receiving frame data during a constant active period of a frame period, the frame period including the active period and a variable blank period; (“… the signal controller 600 is supplied with input image data R, G, and B and input control data controlling the display thereof as a vertical synchronization signal Vsync, a horizontal synchronization signal Hsync, a main clock MCLK, and a data enable signal DE, from an external graphics controller… The data control signals CONT2 include a horizontal synchronization start signal STH for informing of start of data transmission for a group of pixels, a load signal LOAD for instruction the data driver 500 to apply the data voltages to the data lines D1-Dm, and a data clock signal HCLK… by being supplied with a vertical synchronization signal Vsync of one input frame period T and a horizontal synchronization signal Hsync, the signal controller 600 sequentially receives input image data R, G, and B corresponding to the 1V synchronizing with the signals Vsync and Hsync… the one input frame period T is divided into a data application section and a blank section.”; Hong, [0063], [0068], [0090])
The signal controller (timing controller) receives input image data (frame data) during an input frame period (constant active period).  Fig. 5 illustrates that the input frame period “The first image X includes a first blank interval having a first duration BLK_X between the first frame 1F and the second frame 2F… The second blank interval is extended compared to the first blank interval... The third blank interval is extended compared to the first and second blank intervals.”; Kim, [0121], [0122], [0123]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Hong by adding the feature of the timing controller is configured to receive frame data during a constant active period of a frame period including the active period and a variable blank period, in order to control the common voltage to be fixed during the blank interval, as taught by Kim. ([0081])
writing the received frame data to a frame memory in the active period; outputting the received frame data to a data driver in the active period to display an image based on the received frame data; (“… the signal controller 600 provides… the processed image data DAT as output image data, and the data control signals CONT2 for the data driver 500… In response to the data control signals CONT2 from the signal controller 600, the data driver 500 receives the output image data DAT for a pixel row from the signal controller 600… The data processor 610 stores the input image data R, G, and B by a frame unit into the memory 620 through a predetermined data processing procedure when the input image R, G, and B is inputted.”; Hong, [0063], [0069], [0076], Fig. 1)
In response to the data control signals (in the active period), the signal controller outputs image data to the data driver and the data processor (which is included in the signal processor) stores the input image data (received frame data) to the memory 
Hong is silent, however, Kim teaches counting a time of the variable blank period; (“… the timing controller 200 includes… a common voltage group 220… The common voltage group 220 includes a blank interval determining part 221… The blank interval determining part 221 determines a duration BLK of a blank interval between a first frame and a second frame subsequent to the first frame.  The blank interval may be a vertical blank interval between the first and second frames… the timing controller 200 may include the oscillator.  The blank interval determining part 221 may include an oscillation clock counter 221A…The oscillation clock counter 221a may count the oscillation clock OSC_CLK during the blank interval based on the input control signal CONT.”; Kim, [0074], [0076], [0086], [0088])
The oscillation clock counter counts the oscillation clock during the blank interval (counting a time of the variable blank period).  
determining if the time of the variable blank period is equal to or greater than a set threshold blank time; ("The blank interval determining part 221 determines a duration BLK of a blank interval between a first frame and a second frame subsequent to the first frame... The blank interval determining part 221 outputs the duration BLK to the comparing part 222... The comparing part 222 compares the duration BLK with a first reference time... The comparison signal C includes a comparison result between the duration BLK and the first reference time... The common voltage controller 223 generates the fourth control signal CONT4 based on the comparison signal C... The fourth control signal CONT4 controls the common voltage VCOM to be fixed during the blank interval when the duration BLK is longer than the first reference time. "; Kim, [0076], [0079], [0081])
The blank interval (variable blank period) is determined and compared to the first reference time (set threshold blank time).  The result of the comparison indicates that the blank interval is longer than the first reference time (the time of the variable blank period is equal to or greater than a set threshold blank time).   Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Hong by adding the feature of counting a time of the variable blank period; determining if the time of the variable blank period is equal to or greater than a set threshold blank time, in order to control the common voltage to be fixed during the blank interval, as taught by Kim. ([0081])
Hong is silent, however, Seo teaches based on the determining that the time of the variable blank period is equal to or greater than the set threshold blank time, outputting the frame data stored in the frame memory to the data driver in the variable blank period to display an image based on the frame data stored in the frame memory. (“The free synchronization processor 420 is configured to read out frame data in the memory 500 and to provide the data driver 200 with the frame data based on the output synchronization signal… When the vertical blanking period of the current input frame is longer than a frame with the preset frequency, the synchronization signal generator 423 is configured to insert a frame with the preset frequency in the vertical blanking period of the current input frame such that the output synchronization signal (e.g., an output vertical synchronization signal) is generated with an output frequency similar to the preset frequency… when the input frequency of an N-th input frame is 25 HZ, the synchronization signal generator 423 is configured to insert four frames with the preset frequency (e.g., 144 Hz) in the vertical blanking period VBN of 125 Hz and to generate an output vertical synchronization signal Output_Vsync of the output frequency being similar to the preset frequency (e.g., 144 Hz).”; Seo, [0067], [0071], [0073])
It is determined that the vertical blanking period of the current input frame is longer than (the time of the variable blank period is equal to or greater than) a frame with a preset frequency (set threshold blank time).  Based on this determination, the frames are inserted (outputting the frame data) during the vertical blanking period (variable blank period) at the preset frequency.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Hong by adding the feature of based on the determining that the time of the variable blank period is equal to or greater than the set threshold blank time, outputting the frame data stored in the frame memory to the data driver in the variable blank period to display an image based on the frame data stored in the frame memory, in order to avoid display defects such as a tearing defect and a stuttering defect, as taught by Seo. ([0077])  
Hong is silent, however, Glen teaches counting a time from when outputting the frame data stored in the frame memory is completed; and  based on determining that, the counted time from when outputting the frame data stored in the frame memory is completed is greater than or equal to a set threshold insertion time, outputting again the frame data stored in the frame memory to the data driver, (“The logic determines that a future frame will be provided by a frame generator for display at the expected new frame display rate when the determined average presentation rate is within the frame reinsertion range.  For example, the recent average presentation time for new frames may be tracked.  When the average presentation time gets close to or exceeds the maximum time the display can go without a new refresh… the display is refreshed again with the current frame as soon as the current refresh with the current frame completes.”; Glen, [0022])
The logic determines whether average presentation rate is within the frame reinsertion range (threshold insertion time).  When the  average presentation time gets close to or exceeds (is greater than or equal to) the maximum time the display can go without a new refresh (a set threshold insertion time), the display is refreshed again with the current frame as soon as the current refresh with the current refresh completes (outputting again the frame data stored in the frame memory to the data driver).  Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Hong by adding the feature of counting a time from when outputting the frame data stored in the frame memory is completed; and based on determining that, the counted time from when outputting the frame data stored in the frame memory is completed is greater than or equal to a set threshold insertion time, outputting again the frame data stored in the frame memory to the data driver, in order to provide the new frame to the display at a rate within the safe rate range by varying the refresh rate by re-providing the current frame to the display such that the vertical blanking period of the current frame is varied, as taught by Glen. ([0022])  
Hong is silent, however, de Greef teaches wherein the frame memory is only one frame memory of the display device, and the frame memory has a size corresponding to the frame data of one frame. (“… a display timing controller includes a single-frame buffer memory… The display timing controller handles each one-half of each image frame separately.  For example, during a first frame write time, the display timing controller will receive and store even row image data into even row memory locations in the single-frame memory buffer.  This occurs while simultaneously reading odd row image data located in odd row memory locations in the single-frame memory buffer (stored during a previous frame write time) and writing the odd row image data to the display panel.”; de Greef, col. 2, lines 7-14)
The electronic device includes one frame buffer that is a single-frame buffer (the frame memory has a size corresponding to the frame data of one frame), that is simultaneously written to read from.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Hong by adding the feature of the frame memory is only one frame memory of the display device, and the frame memory has a size corresponding to the frame data of one frame, in order to reduce critical timing for storing and reading data from the single-frame buffer memory, which avoids image tearing, as taught by de Greef. (col. 2, lines 22-26)  
Re:  claim 3, Hong is silent, however, Kim teaches
3. The method of claim 1, wherein the frame data written to the frame memory in a current frame are used in a dynamic capacitance compensation (DCC) operation for frame data to be received in a next frame. (“By comparing N frame data FN with the N+1 frame data FN+1 by a pixel unit, the data processor 610 calculates the difference between image data of two frame data… When the difference exceeds the predetermined value… the data processor 610 determines that pixels are to display a motion image… When the pixels are for the motion image, the data processor 610 may output the N+1 frame data FN+1 or motion compensated data which compensates for the N frame data FN or the N+1 frame data FN+1 to a predetermined state.”; Hong, [0078], [0079], [0080])
When the current frame data FN is compared to the next frame data FN+1, and the difference between the frame data exceeds a predetermined value, motion compensation is performed on the current frame data FN.  Hong is silent, however, Kim teaches dynamic capacitance compensation (DCC).  (“The timing controller 200 generates the data signal DAT based on the input image data RGB… The data signal DAT may be substantially the same as the input image data RGB or the data signal DAT may be compensated image data generated by compensating the input image data RGB.  For example, the timing controller 200 may selectively perform… a dynamic capacitance compensation (DCC) on the input image data RGB to generate the data signal DAT.”; Kim, [0061])
The input image data is compensated using dynamic capacitance compensation (DCC).  Kim can be combined with Hong such that the compensation of Hong is the DCC of Kim.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Hong by adding the feature of the frame data written to the frame memory in a current frame are used in a dynamic capacitance compensation (DCC) operation for frame data to be received in a next frame, in order to 
Re:  claim 4, Hong is silent, however, Kim teaches 
4. The method of claim 1, wherein the time of the variable blank period is counted using an internal oscillator included in a timing controller of the display device. (“… the timing controller 200 includes… a common voltage control group 220… The common voltage control group 220 includes a blank interval determining part 221… The blank interval determining part 221 determines a duration BLK of a blank interval between a first frame and a second frame subsequent to the first frame.  The blank interval may be a vertical blank interval between the first and second frames… The blank interval determining part 221 outputs the duration BLK to the comparing part 222… The timing controller 200 may further include an oscillator.  The blank interval determining part 221 may include an oscillation clock counter… The oscillation clock counter 221A may count the oscillation clock OSC_CLK during the blank interval based on the input control signal CONT.  The oscillation clock counter 221A may determine the duration BLK of the blank interval based on the number of counted oscillation clocks OSC_CLK.”; Kim, [0074], [0076], [0077], [0088] Fig. 2)
The timing controller includes a blank interval determining part, which includes an oscillation clock counter to determine a duration of a variable blank interval.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Hong by adding the feature of the time of the variable blank period is counted using an internal oscillator included in a timing controller of the display device, in order to determine the duration of the blank interval based on the 
Re:  claim 5, Hong is silent, however, Kim teaches
5. The method of claim 1, wherein the threshold blank time is settable by a host processor. (“The comparing part 222 stores a first reference time.  The comparing part 222 compares the duration BLK with the first reference time.”; Kim, [0079])
The first reference time (threshold blank time) is stored (set) by the comparing part (host processor).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Hong by adding the feature of the threshold blank time is settable by a host processor, in order to control the common voltage to be fixed during the blank interval, as taught by Kim. ([0081])  
Re:  claim 6, Hong is silent, however, Seo teaches 
6. The method of claim 1, wherein the frame data stored in the frame memory are outputted with a constant frame rate from when the time of the variable blank period reaches the threshold blank time to when new frame data are received. (“… when the input frequency of an N-th input frame is 25 Hz, the synchronization signal generator 423 is configured to insert four frames with preset frequency (e.g., 144 Hz) in the vertical blanking period VBN of 125 Hz and to generate an output vertical synchronization signal Output_Vsync of the output frequency being similar to the preset frequency (e.g., 144 Hz).”; Seo, [0073])
When the input frame frequency is 25 Hz, four frames are inserted, at a constant frame rate of 144 Hz, during the blank period when the frame time for the preset frequency of 144 Hz is reached (threshold blank time).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Hong 
Re:  claim 7, Hong is silent, however, Seo teaches 
7. The method of claim 6, wherein, in the variable frame mode, the frame data are inputted from a host processor to the display device with a frame rate that is changed within a set frame rate range, (“… the preset frequency range of the input frequency may be referred to as 25 Hz to 144 Hz… when the input frequency of an N-th input frame is 25 Hz, the synchronization signal generator 423 is configured to insert four frames with preset frequency (e.g., 144 Hz) in the vertical blanking period VBN of 125 Hz and to generate an output vertical synchronization signal Output_Vsync of the output frequency being similar to the preset frequency (e.g., 144 Hz).”; Seo, [0073])
The frame data are input at 25 Hz and changed to 144 Hz that is within the preset frequency of 25Hz to 144 Hz.  
and wherein the constant frame rate at which the frame data stored in the frame memory are outputted is a maximum frame rate within the frame rate range. (“The free synchronization processor 420 is configured to receive a plurality of input synchronization signals with a plurality of input frequencies and to generate an output synchronization signal with an output frequency which is substantially equal or similar to the preset frequency.  The preset frequency may correspond to a maximum frequency of the preset frequency range… the preset frequency range of the input frequency may be referred to as 25 Hz to 144 Hz… when the input frequency of an N-th input frame is 25 Hz, the synchronization signal generator 423 is configured to insert four frames with preset frequency (e.g., 144 Hz) in the vertical blanking period VBN of 125 Hz and to generate an output vertical synchronization signal Output_Vsync of the output frequency being similar to the preset frequency (e.g., 144 Hz).”; Seo, [0063], [0073])
The input frequency of 25 Hz (constant frame rate at which the frame data stored in the frame memory) are outputted at 144 Hz, which is a maximum frame rate within the frame rate range of 25 Hz-144 Hz.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Hong by adding the feature of wherein, in the variable frame mode, the frame data are inputted from a host processor to the display device with a frame rate that is changed within a set frame rate range, and wherein the constant frame rate at which the frame data stored in the frame memory are outputted is a maximum frame rate within the frame rate range, in order to avoid display defects such as a tearing defect and a stuttering defect, as taught by Seo. ([0077])  
Re:  claims 8 and 19, Hong teaches 
8. The method of claim 1, further comprising:  reading previous frame data written to the frame memory in a previous frame from the frame memory in the active period of a current frame; (“The data processor 610 sequentially reads the N frame data FN and the N+1 frame data FN+1 stored in the memory 620…”; Hong, [0077])
The data processor reads frame FN (previous frame data written to the frame memory) and FN+1 (frame memory in the active period of the current frame).  
and performing a correction for the frame data received in the current frame based on the previous frame data. (“By comparing N frame data FN with the N+1 frame data FN+1 by a pixel unit, the data processor 610 calculates the difference between image data of two frame data… When the difference exceeds the predetermined value… the data processor 610 determines that pixels are to display a motion image… When the pixels are for the motion image, the data processor 610 may output the N+1 frame data FN+1 or motion compensated data which compensates for the N frame data FN or the N+1 frame data FN+1 to a predetermined state.”; Hong, [0078], [0079], [0080])
When the current frame data FN+1 is compared to the previous frame data, and the difference between the frame data exceeds a predetermined value, motion compensation (correction) is performed on the current frame data FN+1.  
Re:  claims 9 and 20, Hong is silent, however, Kim teaches
9. The method of claim 8, wherein the correction is a dynamic capacitance compensation (DCC) for the frame data of the current frame based on differences between the frame data of the current frame and the previous frame data. (“By comparing N frame data FN with the N+1 frame data FN+1 by a pixel unit, the data processor 610 calculates the difference between image data of two frame data… When the difference exceeds the predetermined value… the data processor 610 determines that pixels are to display a motion image… When the pixels are for the motion image, the data processor 610 may output the N+1 frame data FN+1 or motion compensated data which compensates for the N frame data FN or the N+1 frame data FN+1 to a predetermined state.”; Hong, [0078], [0079], [0080])
When the current frame data FN is compared to the next frame data FN+1, and the difference between the frame data exceeds a predetermined value, motion N.  Hong is silent, however, Kim teaches dynamic capacitance compensation (DCC). (“The timing controller 200 generates the data signal DAT based on the input image data RGB… The data signal DAT may be substantially the same as the input image data RGB or the data signal DAT may be compensated image data generated by compensating the input image data RGB.  For example, the timing controller 200 may selectively perform… a dynamic capacitance compensation (DCC) on the input image data RGB to generate the data signal DAT.”; Kim, [0061])
The input image data is compensated using dynamic capacitance compensation (DCC).  Kim can be combined with Hong such that the compensation of Hong is the DCC of Kim.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Hong by adding the feature of the correction is a dynamic capacitance compensation (DCC) for the frame data of the current frame based on differences between the frame data of the current frame and the previous frame data, in order to compensate the image data, as taught by Kim. ([0061])  
Re:  claim 12, Hong teaches 
12. The method of claim 1, wherein an output period in which the received frame data or the frame data stored in the frame memory are outputted is shorter than the active period in which the frame data are received. (“When the frequency ratio is 2:3, the output frame period is (2/3)T. ”; Hong, [0091], Fig. 5)
Fig. 5 illustrates an input frame period T and that the output fame period is 2/3T.  The 
Re:  claim 13, Hong teaches, 
13. The method of claim 12, wherein the output period is shorter than or equal to a half of the active period. (“As shown in Fig. 8, since the frequency ratio is 1:2, a period of the output frame is (1/2)T.  That is, the signal controller 600 receives input image data R, G, and B for one frame and outputs output image data DAT for two frames, for one input frame period T.”; Hong, [0108], Fig. 8)
Fig. 8 illustrates an input frame period of T and that the output frame period is .  1/2T.  The output frame period 1/2T is equal to half of the input frame active period.  
Re:  claim 14, Hong teaches 
14. The method of claim 12, wherein the frame memory has a size corresponding to the frame data of two frames. (“It is assumed that the memory 620 may store two frame data such as N frame data FN and N+1 frame data FN+1…”; Hong, [0076])
The memory (frame memory) stores two frames (has a size corresponding to the frame data of two frames).  
Re:  claim 18, Hong is silent, however, Kim teaches 
18. The display device of claim 17, wherein the timing controller includes:  a blank time counter configured to count the time of the variable blank period. (“… the timing controller 200 includes… a common voltage control group 220… The common voltage control group 220 includes a blank interval determining part 221… The blank interval determining part 221 determines a duration BLK of a blank interval between a first frame and a second frame subsequent to the first frame.  The blank interval may be a vertical blank interval between the first and second frames… The blank interval determining part 221 outputs the duration BLK to the comparing part 222.”; Kim, [0074], Fig. 2)
Fig. 2 illustrates that the timing controller includes a blank interval determining part (blank time counter) that determines the duration of the blank interval (count the time of the variable blank period).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Hong by adding the feature of the timing controller includes:  a blank time counter configured to count the time of the variable blank period, in order to determine the duration of the blank interval based on the number of counted oscillation clocks, as taught by Kim. ([0088])  
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kim, Seo, Glen and de Greef as applied to claim 1 above, and further in view of Slavenburg et al. U.S. Pub. No. 2014/0092150.    
Re:  claim 10, Hong is silent, however, Slavenburg teaches 
10. The method of claim 1, wherein, when new frame data are received while the frame data stored in the frame memory are outputted, outputting the frame data stored in the frame memory is stopped, the new frame data are written to the frame memory, and the new frame data are outputted to the data driver to display an image based on the new frame data. (“… upon receipt of the next image frame by the display device, the display device may interrupt painting of the repeated image frame on a display screen of the display device and may begin painting of the next image frame on the display screen of the display device at a point of the interruption.”; Slavenburg, [0080])
Upon receipt of the next image frame (when new frame data are received while the 
Re:  claim 11, Hong is silent, however, Slavenburg teaches 
11. The method of claim 1, wherein, when new frame data are received while the frame data stored in the frame memory are outputted, outputting the frame data stored in the frame memory continues, and the new frame data are written to the frame memory. (“For example, when the entirety of the next image frame to be displayed has been rendered to the memory before an entirety of the repeated image frame is displayed by the display device, the method 400 may wait for the entirety of the repeated image frame to be displayed by the display device.  In this case the next image frame may be transmitted to the display device for display thereof in response to identifying a state of the display device in which the entirety of the repeated image frame is currently displayed by the display device.”; Slavenburg, [0080])
When the entire next image frame to be displayed has been rendered to memory (the new frame data are written to the frame memory) before the entire current image frame is displayed (when new frame data are received while the frame data stored in the frame memory are outputted), the method waits for the entire current image frame to be displayed (outputting the frame data stored in the frame memory continues).  Then, the next image frame is displayed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Hong by adding the feature of when new frame data are received while the frame data stored in the frame memory are outputted, outputting the frame data stored in the frame memory continues, and the new frame data are written to the frame memory, in order to allow additional time to render a next image frame to memory, as taught by Slavenburg. ([0074])  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kim, Seo, Glen and de Greef as applied to claim 1 above, and further in view of Wester et al. U.S. Pub. No. 2012/0099017.  
Re:  claim 16, Hong is silent, however, Wester teaches 
16. The method of claim 1, wherein the threshold insertion time is settable by a host processor. (“… particular values of times are quoted but it will be appreciated that the intermediate frames can be calculated at times which differ slightly from those described and illustrated…”; Wester, [0029])
The times for the insertion of intermediate frames (threshold insertion time) is calculated   

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“… Fig. 12 of the Application as filed… represents a non-limiting example embodiment to which relevant features of independent claim 1 are drawn… For example… the “frame data” (e.g., “FRAME2”) of claim 1 is outputted again based on “the counted time from when outputting the frame data” (e.g., “FRAME2”) “stored in the frame memory is completed” being “greater than or equal to a set threshold insertion time” ((e.g., “TIT) and not the current frame duration (e.g., duration of the second frame “FP2”) or a ratio of the maximum allowed frame duration and the minimum allowed frame duration of the display device of the present application… none of Hong, Kim, Seo, Verbeure, or de Greef either alone or in any combination, appear to disclose or even suggest, at least, the above recited features of amended independent claim 1.“   Applicant argues that the cited portions of Hon, Kim Seo, Verbeure and de Greef “appear to be completely silent regarding “counting a time from when outputting the frame data stored in the frame memory is completed; and based on determining that, the 
Examiner disagrees.  Newly cited reference Glen teaches the amended limitations of independent claims 1 and 17.  Glen teaches, “The logic determines that a future frame will be provided by a frame generator for display at the expected new frame display rate when the determined average presentation rate is within the frame reinsertion range.  For example, the recent average presentation time for new frames may be tracked.  When the average presentation time gets close to or exceeds the maximum time the display can go without a new refresh… the display is refreshed again with the current frame as soon as the current refresh with the current frame completes.” (Glen, [0022]).  .  

Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Claims 3-14 and 16 depend, directly or indirectly, from claim 1 and claims 18-20 depend, directly or indirectly, from claim 17.  Therefore claims 3-14, 16 and 18-20, each incorporates all the terms and features of their respective base claim in addition to the other features which further patentably distinguish these claims over the art of record.  As such, Applicant respectfully requests that claims 3-14, 16, and 18-20 be allowed.”
Examiner disagrees.  Independent claims 1 and 17 and dependent claims 3-14, 16 and 18-20 have been rejected.  Please see the corresponding rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612